Citation Nr: 1010959	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  03-31 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for organic brain 
syndrome.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on December 29, 
2009, which vacated a January 2009 Board decision and 
remanded the case for additional development.  The issue 
initially arose from an April 2002 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Court held that an initial claim of entitlement 
service connection for PTSD should also be read as including 
other psychiatric disorder diagnoses reasonably raised by the 
symptoms described and all information obtained in support of 
the claim.  Therefore, the psychiatric disability issue on 
appeal has been revised to include consideration of the other 
applicable diagnoses of record in this case.

The Board also notes that in November 2005 the Veteran 
testified at a hearing before a Veterans Law Judge who is 
unavailable to participate in the decision in this case.  A 
copy of the transcript of that hearing is of record.  In 
correspondence dated in February 2010 the Veteran stated he 
did not wish to appear at another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its December 2009 order the Court, by incorporating the 
provisions of a Joint Motion for Remand, found the Board had 
erred in finding that VA had fulfilled its duty to assist in 
requesting service department records and as to whether a VA 
medical examination for organic brain syndrome was warranted.  
It was specifically noted that further action was required to 
request that the U.S. Army Crime Center produce any existing 
documents that may support the Veteran's claims of having 
been abused by a guard during confinement from July 13, 1966, 
to August 17, 1966, to include any report of an investigation 
conducted in August or September 1967.  It was further noted, 
in essence, that the evidence of record included a diagnosis 
of organic mental disorders and that adequate reasons and 
bases had not been provided for the determination that a VA 
medical opinion as to this matter was not required.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board also notes that statements received in January 2009 
from the Veteran's brothers and former spouse noted a change 
in his behavior and disposition after returning from service.  
These statements were not considered in the January 2009 
decision, nor do they appear to have been considered as part 
of any medical evaluation.  These statements, however, appear 
to be inconsistent with information the Veteran provided 
during psychiatric evaluations.  A December 1993 private 
medical report noted the Veteran stated that at age 12 he had 
stolen cars and broken into places, and that he had seen a 
psychiatrist and was "locked up" for four years at a reform 
school where he had participated in boxing activities.  In 
correspondence dated in March 1999 the Veteran stated that 
his VA doctors had indicated that he may have had PTSD prior 
to service that was aggravated during service.  He also 
claimed in March 2003 to have sustained a head trauma when he 
was thrown from a jeep, but that the record includes no other 
evidence in support of that specific claim.  Therefore, the 
Board finds that additional development is required prior to 
appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice, including 
notice that the requirements applied to all elements of a 
claim, by correspondence dated in September 2001 and March 
2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2009).  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c) (2009).  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2) (2009).  

For PTSD claims, VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2009).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (Jul. 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this 
regard, the Veteran contends that suffers from organic brain 
syndrome as a result of a jeep accident in service.  Service 
treatment records show that he was involved in an automobile 
accident in June 1967 but there was no indication of 
injuries.  On remand, the Veteran should be afforded an 
examination to determine the etiology of his claimed 
disabilities. 

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the issues on 
appeal.  He should be specifically 
requested to provide information as to 
his reported psychiatric evaluation at 
approximately age 12, to include any 
pertinent information from the reform 
school he attended.  He should be 
notified that as his claim is based on 
an in-service personal assault, 
evidence from sources other than 
service records may corroborate an 
account of a stressor incident as 
defined in 38 C.F.R. § 3.304(f)(3) 
(2009).  All specific examples of 
alternative sources of evidence listed 
in section 3.304(f)(3) must be 
included in the notification to the 
Veteran.

After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented 
in the file.  If records identified by 
the Veteran cannot be obtained, a 
notation to that effect should be 
inserted in the file.  Also, notify 
the Veteran and his representative and 
(a) identify the specific records VA 
is unable to obtain; (b) briefly 
explain the efforts that VA made to 
obtain those records; (c) describe any 
further action to be taken by VA with 
respect to the claim; and (d) notify 
the Veteran that he is ultimately 
responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2009). 

2.	Appropriate action should be taken to 
request that the U.S. Army Crime 
Center produce any existing documents 
that may support the Veteran's claims 
of having been abused by a guard 
during confinement from July 13, 
1966, to August 17, 1966, to include 
any report of an investigation 
conducted in August or September 
1967.  All attempts to procure 
records should be documented in the 
file.  As many requests as are 
necessary to obtain any relevant 
records, unless further efforts would 
be futile.

If those records are not obtained, 
notify the Veteran and his 
representative and (a) identify the 
specific records VA is unable to 
obtain; (b) briefly explain the 
efforts that VA made to obtain those 
records; (c) describe any further 
action to be taken by VA with respect 
to the claim; and (d) notify the 
Veteran that he is ultimately 
responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2009). 

3.	Thereafter, the Veteran should be 
scheduled for a VA PTSD examination 
for an opinion as to whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) 
that he has an acquired psychiatric 
disorder, to include PTSD as a result 
of active service.  An opinion should 
be provided as to whether the 
evidence of record indicates that a 
personal assault occurred.  The 
examination must be conducted 
following the protocol in VA's 
Disability Examination Worksheet for 
Initial Evaluations for PTSD, revised 
on April 2, 2007.  

All indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must be 
made available for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report. 

Opinions should be provided based on 
the results of examination, a review 
of the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.	The Veteran should be scheduled for a 
VA examination for an opinion as to 
whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has 
organic brain syndrome as a result of 
active service, to include due to an 
in-service jeep accident.  

All indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must be 
made available for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report. 

Opinions should be provided based on 
the results of examination, a review 
of the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

6.	The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, 
a copy of all notifications, 
including the address where the 
notice was sent, should be associated 
with the claims folder.  The Veteran 
is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claims.  

7.	After completion of the above and any 
additional development deemed 
necessary, the issues on appeal 
should be reviewed with consideration 
of all applicable laws and 
regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
and be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


